Citation Nr: 1021875	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected spondylosis C3-4, C5-6 and C6-7, 
with disc narrowing.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected degenerative disc disease of the 
thoracic spine.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In April 2010 the Veteran testified at a video conference 
Board hearing before a Veterans Law Judge.  A transcript of 
that proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spondylosis has 
not been evidenced by limitation of forward flexion to 15 
degrees or less or by ankylosis, and has not been manifested 
by incapacitating episodes that require bed rest prescribed 
by a physician. 

2.  The Veteran's service-connected thoracolumbar disorder 
has not been evidenced by flexion limited to 60 degrees or 
less, by a combined range of motion limited to 120 degrees or 
less or by muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, and has not 
been manifested by incapacitating episodes that require bed 
rest prescribed by a physician. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected cervical spondylosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5239, 5243 (2009).

2.  The criteria for a rating in excess of 10 percent for 
either the Veteran's service-connected thoracic or lumbar 
disorders have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated February 
2006, March 2006, November 2006, May 2008 and September 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 
20 percent for spondylosis, entitlement to a rating in excess 
of 10 percent for degenerative disc disease of the thoracic 
spine and entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.  Essentially, 
he contends that the current ratings assigned do not reflect 
the severity of those conditions.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a back disorder in January 1998.  In a May 1998 rating 
decision the RO granted service connection for spondylosis 
C3-4, C5-6 and C6-7 with disc space narrowing and assigned a 
20 percent rating effective from May 1, 1998, the day 
following the Veteran's release from active service.  That 
rating decision also granted entitlement to service 
connection for chronic lumbar strain and assigned a 
noncompensable rating effect May 1, 1998.

In April 2000 the Veteran submitted an increased rating 
claim.  A September 2000 rating decision continued the 20 
percent rating for spondylosis, increased the noncompensable 
rating for the Veteran's degenerative disc disease of the 
lumbar spine to 10 percent disabling from April 5, 2000, and 
granted entitlement to service connection for degenerative 
disc disease of the thoracic spine, assigning a 10 percent 
rating effective from April 5, 2000.  

Prior to September 23, 2002, Diagnostic Code 5293, mild 
intervertebral disc syndrome warranted a 10 percent 
evaluation, moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation, and 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief warranted a 40 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5293) (effective prior to 
September 23, 2002).  

The Veteran once again filed a claim for increased ratings in 
January 2005.  A May 2006 rating decision denied entitlement 
to any increased ratings for those conditions.  The Veteran 
submitted a Notice of Disagreement (NOD) in April 2007.  A 
Statement of the Case (SOC) was issued in January 2008 and in 
March 2008 the Veteran filed a Substantive Appeal (VA Form 
9).  

Service connection has been granted for three separate 
conditions involving the back and all three conditions are 
currently on appeal.  The back conditions for which service 
connection has been established are spondylosis, degenerative 
disc disease of the thoracic spine, and degenerative disc 
disease of the lumbar spine.  

The Board observes that the schedular criteria for rating 
spine disability have been amended twice since the Veteran 
filed his first claim in January 1998.  The criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, were amended effective 
September 23, 2002.  Second, effective September 26, 2003, 
the rating criteria for evaluating all spine disorder was 
amended.  The period on appeal does not encompass any time 
period prior to September 26, 2003, and therefore only the 
most recent rating criteria are required.

Accordingly, the Diagnostic Codes for the spine are as 
follows: 5235 Vertebral fracture or dislocation; 5236 
Sacroiliac injury and weakness; 5237 Lumbosacral or cervical 
strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The relevant evidence in this case includes VA treatment 
records, VA examination reports, and written and oral 
statements from the Veteran and his wife.  VA treatment 
records indicate that the Veteran has been participating in 
physical therapy to for back and neck pain.  During a July 
2001 physical therapy evaluation he described his back pain 
as a constant pinching sensation between his shoulder blades 
into his neck.  Examination indicated guarded movement and 
pain during range of motion and the examiner diagnosed the 
Veteran with cervical spondylosis.  The Veteran has continued 
to participate in physical therapy and has been treated for 
worsening cervical spine pain and for thoracic and lumbar 
pain periodically.

In March 2006 the Veteran was afforded a comprehensive VA 
examination.  During that examination the Veteran indicated 
that his cervical spine pain had been worsening and that he 
had recently begun experiencing low back pain.  The Veteran 
reported a constant dull aching pain present in the upper 
thoracic area and over the lower cervical spine.  The Veteran 
also reported constant sharp pain in the center of his lower 
back.  Upon physical examination the examiner noted that the 
Veteran had a normal gait and station and that he was able to 
move quickly and easily and was in no distress.  Examination 
of the cervical spine showed a normal cervical curve.  There 
was no spasm or tenderness on palpation.  Range of motion 
studies revealed 67 degrees of extension, 49 degrees of 
flexion, 23 degrees of right lateral motion, 20 degrees of 
left lateral motion, 68 degrees of right rotation and 56 
degrees of left rotation.  No additional limitations were 
noted after repetitive motion and there was no observed 
manifestation of pain with motion.  Reflexes were symmetrical 
and normal and the examiner stated that there were no 
additional limitations that could be described occurring 
during flare-ups without resorting to speculation.  Physical 
examination of the thoracolumbar spine revealed some mild 
tenderness on palpation of the thoracic spine between the 
shoulder blades and also in the mid-lumbar area of the back.  
There were no palpable spasms and a straight leg raising test 
was negative.  Range of motion studies for the thoracolumbar 
spine indicated right rotation to 57 degrees and left 
rotation to 45 degrees, with pain observed at the end of left 
rotation.  Right lateral motion was to 21 degrees and left 
lateral motion to 29 degrees with no observed manifestations 
of pain.  With regard to flexion and extension, the Veteran's 
range of motion was 83 degrees of flexion and 32 degrees of 
extension.  Pain was noted at the end of flexion, but not on 
extension.  The examiner indicated that there were no 
additional limitations to range of motion after repetitive 
motion and no additional limitations that could be described 
occurring during flare-ups without resorting to speculation.  
The Veteran also indicated that he had stopped working in 
September 2005 because of increasing low back pain.  

VA treatment records indicate that in October 2006 the 
Veteran went to an orthopedic consultation.  The examiner 
indicated that the Veteran was able to move about the room 
easily and that he was able to get on and off the examination 
table without apparent difficulty and was able to walk on his 
toes and heels.  On physical examination the examiner 
indicated that the Veteran had roughly a 20 percent loss of 
lumbar forward flexion and lateral bending.  X-rays obtained 
at that time indicated spondylosis and mild spondylitic 
changes in the upper thoracic area.  The Veteran received 
continued treatment for back and neck pain throughout 2006 
and 2007 and in July 2007 the Veteran underwent another 
consultation.  On physical examination of the lumbar spine 
the examiner stated that the Veteran had no iliacus 
tenderness or anterior spine tenderness.  Pain on palpation 
of the quadratus was noted bilaterally.  The examiner cited a 
MRI from April 2007 which showed spondylolisthesis at L5-S1, 
with disc bulge encroachment on the neuroforamen bilaterally.  
VA treatment records from August 2007 indicate that the 
Veteran was doing much better since taking Flexeril.  Gait 
was normal and much of the pain was indicated as resolved.  
Further treatment records from February, April and May of 
2008 indicate that the Veteran was still undergoing physical 
therapy.  The treatment record from April 2008 indicates that 
the Veteran had a normal gait and normal strength and 
sensation.  Full flexion to 90 degrees was noted with side 
bending to 10 degrees bilaterally and extension to 5 degrees.  

The Veteran was afforded another VA examination in October 
2008.  During that examination the Veteran reported severe 
stabbing pain in his low back for the past two months.  He 
also reported radiating pain down the right leg, stiffness 
and soreness of the thoracic spine and decreased mobility of 
the cervical spine.  The examiner indicated that the 
Veteran's posture and gait were normal and that he used to 
assistive devices.  Physical examination indicated no 
paravertebral tenderness or spasms along the cervical spine, 
the thoracic spine or the lumbar spine.  A straight leg test 
was negative, as was Lasegue test and a Babinski test.  
Vibratory sensation was normal as was grip and strength.  
Deep tendon reflexes were somewhat compromised, but the 
Veteran completed heel and toe walks without difficulty.  
Range of motion studies for the cervical spine indicated 
flexion to 40 degrees, extension to 55 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 20 degrees, 
right rotation to 65 degrees and left rotation to 40 degrees.  
No additional limitations were noted after repetitive motion.  
Range of motion studies for the thoracolumbar spine indicated 
flexion to 90 degrees, extension to 20 degrees, right lateral 
flexion to 20 degrees, left laterally flexion to 22 degrees, 
right rotation to 40 degrees and left rotation to 30 degrees.  
Repetitive motion resulted in additional limitation with 
flexion to 80 degrees, extension to 18 degrees and right 
lateral flexion to 16 degrees.  There was no painful motion, 
spasms, weakness or tenderness indicated other than that 
stated and no incapacitating episodes as defined for VA 
disability purposes were noted in the past 12 months.  The 
examiner further indicated that there was no additional loss 
of range of motion due to painful motion, weakness, impaired 
endurance, fatigue, flare-ups or incoordination, except as 
noted above.  Citation was made to an April 2008 MRI, which 
indicated multilevel spondylosis and spondylolisthesis.  
Radiculopathy was noted.  The examiner further indicated that 
the Veteran was capable of a variety of sedentary employment 
and was not unemployable.  

Subsequent VA treatment records from throughout 2008 and 2009 
indicate that the Veteran has continued to participate in 
physical therapy.  Records from June 2008 state that the 
Veteran's cervical protrusion and flexion mobility appeared 
to be very close to within normal limits, while extension 
mobility had moderate to major restriction.  

During the Veteran's most recent VA examination in December 
2009 he indicated that he continued to have neck and back 
pain.  He stated that he has constant left-sided lower 
posterior cervical area pain that increases with cold 
exposure, exertional activities, repetitive rotational head 
movements and raising his arms above his head.  It was noted 
that neck pain was substantially better with use of a TENS 
unit and that the Veteran uses this up to four times a day, 
along with a heating pad, medication and exercises.  The 
Veteran also indicated that he has constant aching in the 
lower thoracic area and that while heat and rest improve the 
pain medication does not seem to help.  No periods of 
incapacitation as defined for VA disability purposes was 
noted by the physician.  Upon physical examination of the 
cervical spine the examiner stated that there was no spasm or 
tenderness to palpation.  Deep tendon reflexes and sensory 
function were normal.  Range of motion studies for the 
cervical spine indicated extension to 60 degrees, flexion to 
46 degrees, right lateral motion to 14 degrees, left lateral 
motion to 21 degrees, right rotation to 45 degrees and left 
rotation to 43 degrees.  Pain was observed at the end of 
extension and at the end of both left and right lateral 
motions.  No additional limitations to range of motion was 
noted after repetitive motion.  Upon physical examination of 
the thoracolumbar spine the examiner stated that there was no 
spasm, redness or tenderness.  Normal lumbar lordosis was 
noted.  Range of motion studies for the thoracolumbar spine 
showed extension to 17 degrees, flexion to 87 degrees, right 
lateral motion to 18 degrees, left lateral motion to 25 
degrees, right rotation to 38 degrees and left rotation to 38 
degrees.  Pain was observed at the end of both left and right 
rotation and extension only, but there was no additional 
limitation after repetitive motion.  

In a March 2006 written statement, the Veteran's wife 
indicated that the Veteran had to quit his job as a 
projectionist because he was no longer able to handle the 
lifting involved.  She also indicated that the Veteran is 
limited with regard to household chores and yard work.  In 
the Veteran Substantive Appeal (VA Form 9) from March 2008 
the Veteran indicated that he has constant pain that is 
aggravated by any type of physical activity.  He stated that 
he is only able to go to a doctor three or four times a year 
and that he had not been prescribed bed rest.  He also 
indicated that his back pain prevents him from doing 
household chores and from working.  In an additional 
statement from December 2008 the Veteran stated that he has 
incapacitating episodes of intervertebral disc syndrome have 
a total duration well over four weeks during the past 12 
months, but that he has not gone to the doctor for these 
episodes.  The Veteran submitted another statement in October 
2009, in which he stated that his conditions have increased 
in severity and that he has episodes of incapacitation after 
routine everyday activities.  

Finally, the Veteran participated in a video conference 
hearing before a Veterans Law Judge in April 2010.  During 
that hearing the Veteran reiterated that he has many periods 
of immobilization due to his back and neck pain.  He stated 
that these come about after normal everyday activities and 
that put together he loses between four and six weeks of 
mobility each year.  

As indicated above, the Veteran is currently rated at 20 
percent for his service-connected spondylosis, at 10 percent 
for his service-connected degenerative disc disease of the 
thoracic spine and at 10 percent for his service-connected 
degenerative disc disease of the lumbar spine.  Under the 
relevant rating criteria the Veteran would only be eligible 
for two separate ratings: one for his service-connected 
spondylosis, and the other for a disability of the 
thoracolumbar spine.  The thoracic and lumbar segments of the 
spine move in unison; and the rating criteria no longer 
permit separate ratings for these segments of the spine based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (2009).  However, the Board notes that the 
Veteran's separate thoracic and lumbar ratings were 
legitimately granted under older rating criteria; therefore 
there are protected and a single rating for the thoracic and 
lumbar spine will only be granted if the result is favorable 
to the Veteran. 

The evidence reflects that a 20 percent evaluation each for 
the Veteran's thoracic and lumbar spinal disorders is not 
warranted.  The Veteran has not demonstrated forward flexion 
of the thoracolumbar spine limited to 60 degrees or less.  
Furthermore, the Veteran has not demonstrated that the 
combined range of motion of his thoracolumbar spine is less 
than 120 degrees, and there has been no showing that the 
Veteran has muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis reversed lordosis or abnormal kyphosis.  As the 
Veteran does not meet the criteria necessary for an 
evaluation of 20 percent for either his thoracic or lumbar 
disorders, the dual 10 percent ratings assigned for under the 
thoracic and lumbar disorders will remain unchanged.

With regard to the Veteran's service-connected spondylosis, 
the Board finds that a rating in excess of 20 percent is not 
warranted.  The Veteran has no demonstrated forward flexion 
of the cervical spine limited to 15 degrees or less and there 
has been no finding of any form of ankylosis, whether 
favorable or unfavorable.  

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  During the Veteran's March 2006 
VA examination and during all subsequent examinations, the 
examiners did note that there was pain on motion and that is 
did limit motion by some additional degrees.  However, these 
additional limitations are taken into consideration by the 
ratings assigned, and even accounting for that limitation the 
Veteran's cervical and thoracolumbar disabilities do not 
result in higher evaluations. 

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.  The Board notes that 
the Veteran does have neurological symptomatology associated 
with his back disorder.  However, the Board also notes that 
these conditions have been addressed in separate rating 
decisions and service connection has been established for 
them.

Finally, the Board notes that a higher rating of 20, 40 or 60 
percent may be assigned with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, of at least 4 weeks but less than 
6 weeks during the past 12 months, or of at least 6 weeks 
during the past 12 months.  The Veteran has recently argued 
that he should be rated based on incapacitating episodes he 
claims to experience and he has stated that these episodes 
have had a duration of between 4 and 6 weeks during the 
previous 12 months.  An incapacitating episode is defined as 
a period acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  As noted above, there is no evidence that a 
physician has ever ordered bed rest due to the Veteran's back 
problems.  Furthermore during the Veteran's VA examinations 
in October 2008 and December 2009 both examiners stated that 
there was no evidence of any incapacitating episodes.  While 
the Veteran has argued that he is incapacitated on a regular 
basis by his back pain without evidence of physician-
prescribed bed rest a higher rating is not warranted on this 
basis.  

Finally, in exceptional cases extraschedular ratings may be 
assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has 
considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's appealed 
disability, alone, has required frequent hospitalization, or 
that manifestations of that disability exceeds those 
contemplated by the schedular criteria.  The Veteran has 
stated that he stopped working due to his back pain, but the 
October 2008 VA examiner specifically noted that the Veteran 
was capable of a variety of sedentary employment and was not 
unemployable.  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service- 
connected disability are inadequate. To do this, the Board or 
the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.   See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

In this instance, the Veteran's limitation of motion in his 
back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to his back disability. The Board finds that the 
assigned ratings adequately address the Veteran's back 
symptoms and that the schedular rating criteria are adequate 
for the purposes of rating the Veteran's service-connected 
disability at issue.  The Board therefore finds that the 
diagnostic codes applied in evaluating the Veteran's service-
connected disabilities adequately describe the current 
disability levels and symptomatology and, thus, referral for 
extraschedular rating is not warranted. 

A preponderance of the evidence is against a rating in excess 
of 20 percent for the Veteran spondylosis and against ratings 
in excess of 10 percent each for the Veteran's thoracic 
disability and for his lumbar disability.  Therefore, the 
benefit-of-the-doubt doctrine does not apply and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected spondylosis C3-4, C5-6 and C6-7, 
with disc narrowing, is denied. 

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected degenerative disc disease of the 
thoracic spine is denied. 



Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


